Stuart J.
Mwrrell and another sued Cline on three transcripts of judgments rendered before a magistrate, on several promissory notes, in October, 1852. This suit was brought in November, 1855, three years after.
Cline set up that the notes were procured by fraud, and he was induced to confess the judgments by fraudulent representations, setting out the particulars. Demurrer to the answer sustained, and judgment.
Admitting the answer to be true, as the demurrer does, we think there is too much substance to be thus summarily disposed of. The demurrer should have been overruled. It does not appear that the purpose of the parties in the transaction set up in the answer, was to defraud any third person. If it should so turn out in evidence, of course the Courts will leave the parties as they find them.
Per Curiam.—
The judgment is reversed with costs. Cause remanded, &c.